Exhibit 16.1 March 4, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of the Form 8-Ks, dated as of the date hereof, filed by Merrill Lynch Depositor, Inc. on behalf of the PreferredPLUS, PPLUS and INDEXPLUS Trust series as listed on Appendix A, and we have the following comments: 1. We agree with the statements made in the first, second and third paragraphs. 2. We have no basis on which to agree or disagree with the statements made in the fourth and fifth paragraphs. Yours truly, /s/ Deloitte & Touche LLP New York, NY Appendix A Commission File # PPLUS Trust Series 001-32364 PPLUS Trust Series GSC-3 001-32415 PPLUS Trust Series LMG-4 001-31409 PreferredPLUS Trust Series VER-1 001-31591 PPLUS Trust Series PMC-1 001-32247 PPLUS Trust Series GSC-2 001-31288 PreferredPLUS Trust Series ELP-1 001-31780 PPLUS Trust Series CSF-1 001-32018 PPLUS Trust Series TWC-1 001-16809 PreferredPLUS Trust Series LMG-2 001-32285 PPLUS Trust Series LMG-3 001-32263 PPLUS Trust Series JPM-1 001-31912 PPLUS Trust Series SPR-1 001-31595 PPLUS Trust Series VAL-1 001-32201 PPLUS Trust Series DCNA-1 001-16727 PreferredPLUS Trust Series QWS-1 001-32153 PPLUS Trust Series GSC-1 001-16453 PreferredPLUS Trust Series CCR-1 001-32142 PPLUS Trust Series CMT-1 001-16835 PreferredPLUS Trust Series ALL-1 001-16747 PreferredPLUS Trust Series CTR-1 001-16669 PreferredPLUS Trust Series CZN-1 001-31941 INDEXPLUS Trust Series 2003-1 001-31604 PPLUS Trust Series GSG-1 001-31484 PreferredPLUS Trust Series UPC-1 001-16833 PreferredPLUS Trust Series QWS-2 001-31620 PPLUS Trust Series FMC-1 001-16667 PreferredPLUS Trust Series LMG-1 001-31754 PPLUS Trust Series GSG-2 001-31488 PreferredPLUS Trust Series FAR-1 001-31520 PreferredPLUS Trust Series GEC-1 001-16569 PreferredPLUS Trust Series FRD-1 001-31587 PreferredPLUS Trust Series GRC-1
